Seaweix, I.
The defendant, having by stipulation eliminated the testimony of Magistrate Hahn relating to the search warrant, has left to him only the warrant itself and what appears upon its face as evidence of its illegality. The pertinent statute invoked by appellant is as follows:
“G.S. 15-27. Warrant issued without affidavit and examination of complainant or other person; evidence discovered thereunder incompetent. — Any officer who shall sign and issue or cause to be signed and issued a search warrant without first requiring the complainant or other person to sign an affidavit under oath and examining said person or complainant in regard thereto shall be guilty of a misdemeanor; and no facts discovered by reason of the issuance of such illegal search warrant shall be competent as evidence in the trial of any action.”
The testimony of Church that he did not sign the affidavit supporting the warrant does not deprive it of its validity. Wood, who is named in the body of the paper as complainant, did sign it, and according to the official certificate, did it on oath.
*739The statute does not require that in order to be valid the warrant shall contain an averment that an examination of the complainant has been made, and what it revealed. Nothing else appearing, there is a presumption that the requirements of the statute have been preserved. S. v. Elder, 217 N.C. 111, 6 S.E. 2d 840.
2. Had the two pronouncements of sentence,- — which the appellant refers to as judgment No. 1 and judgment No. 2, — been made and filed at the same time and in this way become one transaction, or at least to be considered in pari materia, we might have some difficulty in reconciling them; but under the procedure in this jurisdiction the defendant would not be thereby discharged as suggested by the appellee. The case would be remanded for a proper judgment on the verdict.
But the two entries werev not simultaneously made, — the unsigned pronouncement of sentence preceding the latter entry by several days and both being made during the same term of court. Whether the latter was intended to clarify and render certain the sentence previously given or whether it was intended to operate independently or supplant the former' sentence, we need not inquire. As the term of court had not expired the whole matter was in fieri and the right of the judge to modify, change, alter or amend the prior judgment, or to substitute another judgment for it, cannot be questioned. S. v. Godwin, 210 N.C. 447, 449, 187 S.E. 560; S. v. McLamb, 203 N.C. 442, 166 S.E. 507; S. v. Manley, 95 N.C. 661; S. v. Stevens, 146 N.C. 679, 61 S.E. 629; S. v. Whitt, 117 N.C. 804, 23 S.E. 452.
We do not consider that any doubt with which the sentence may be attended is fatal and resolving such doubt as may exist in favor of the defendant, we construe the latter entry as referring to the first by way of recital and identification; it thereupon, in its body, reassigns the punishment theretofore awarded suspending the entire sentence on all counts during which time the defendant was put on probation for the time and on the terms and conditions named therein. In further proceedings the defendant is entitled to be dealt with as we now construe the judgment.
Other exceptions of the appellant have been examined and do not disclose merit. We find no error in the trial.
No error.